Case: 18-50791      Document: 00515025301         Page: 1    Date Filed: 07/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-50791
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                       July 8, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

AMANDA ROMERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-46-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Amanda Romero appeals the sentence imposed following her guilty plea
conviction for conspiracy to possess with intent to distribute 50 grams or more
of actual methamphetamine. She contends that the Government breached the
plea agreement and that the district court erred by denying her a reduction
pursuant to U.S. Sentencing Guideline § 3E1.1 for acceptance of responsibility.
U.S. SENTENCING GUIDELINES MANUAL § 3E1.1 (U.S. SENTENCING COMM’N


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50791       Document: 00515025301         Page: 2     Date Filed: 07/08/2019


                                       No. 18-50791

2018). The Government argued at sentencing that Romero was not entitled to
a two-level reduction for acceptance of responsibility based on her criminal
activity while released on bond.               The district court agreed with the
Government’s position and denied the reduction.
       The parties dispute the applicable standard of review.                  We assume
without deciding that de novo review applies because Romero cannot prevail
even under that more lenient standard. See United States v. Purser, 747 F.3d
284, 290 (5th Cir. 2014).
       Romero maintains that the Government breached an implicit promise in
the plea agreement not to oppose a two-level reduction under § 3E1.1(a).
However, the Government made no explicit or implicit promises as to the
reduction, including whether to recommend it or not oppose it. Because the
plea agreement did not impose any obligations on the Government as to the
two-level reduction set forth in § 3E1.1(a), or restrict the arguments that the
Government could present in that regard, the Government did not breach the
plea agreement by arguing against the two-level reduction. See id. at 294;
United States v. Cortez, 413 F.3d 502, 503 (5th Cir. 2005) (per curiam); United
States v. Delgado, No. 18-50674, --- F. App’x ---, 2019 WL 1963606 (5th Cir.
May 1, 2019) (per curiam) (reaching the same result on plain error review) 1; cf.
United States v. Munoz, 408 F.3d 222, 227-28 (5th Cir. 2005). We find that
even under de novo review, the district court committed no error.
       Because Romero has not shown that the Government breached the plea
agreement and does not argue that the appeal waiver in her plea agreement is
otherwise invalid, we may not review any claims that are barred by the waiver.
See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Therefore, we do


       1  While our unpublished opinions are not controlling precedent, they may be
persuasive authority. See Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citation
omitted).

                                              2
      Case: 18-50791   Document: 00515025301   Page: 3   Date Filed: 07/08/2019


                                No. 18-50791

not consider Romero’s challenge to the denial of a reduction under § 3E1.1. See
id.
       The appeal is DISMISSED.




                                      3